DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
Regarding to independent claims 1 and 13, the closest prior art, Kumar Lalith (US-20180049059-A1), AHMAD et al. (US 10,993,139 B2); and Gupta (US 2019/0159157 A1) all teach a user equipment (UE) for performing an attach request procedure, the UE comprising: a transceiver; and a processor including the transceiver, wherein the processor performs a process of transmitting an attach request message to a second system when an intersystem change from a first system to the second system is required in a state where a back-off timer associated with a data network name (DNN) based congestion control is running, wherein the attach request message includes information on a packet data unit (PDU) session used by the UE in the first system. The above prior art, either singular or in combination, fail to anticipate or render obvious that wherein the information on the PDU session is used so as not for the attach request message to be rejected by a second network, even if the back-off timer associated with the DNN-based congestion control is running, as specified in claims 1 and 13. Therefore, they are allowable.
Claims 2-6 depend on claim 1. Therefore, they are allowable.
Regarding to independent claims 7 and 14, the closest prior art, Kumar Lalith (US-20180049059-A1), AHMAD et al. (WO 2018/129437 A1); and Gupta (US 2019/0159157 A1) all teach a mobility management entity (MME) for performing an attach request procedure, the 
Claims 8-12 depend on claim 7. Therefore, they are allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643